Citation Nr: 0317228	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  95-16 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus 
pulposus (HNP), L5-S1, with radiculitis, currently evaluated 
as 40 percent disabling.  

2.  Entitlement to an increased rating for thalassemia minor 
with chronic anemia, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to higher evaluations for internal 
derangement, left knee:  20 percent from March 25, 1994, and 
30 percent from August 5, 1995 (excluding periods of 
temporary total disability granting for surgery and 
convalescence purposes).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to March 
1992.  

These matters come before the Board of Veterans' Appeals from 
an April 1995 rating decision of the Portland, Oregon RO that 
denied a rating in excess of 20 percent for the veteran's 
service-connected HNP, L5-S1, with radiculitis; a rating in 
excess of 30 percent for thalassemia minor with chronic 
anemia; and a rating in excess of 10 percent for internal 
derangement of the left knee.  The veteran filed a notice of 
disagreement in May 1995.  The RO issued a statement of the 
case in May 1995.  In July 1995, the RO received the 
veteran's substantive appeal.  

The veteran testified during a hearing before RO personnel in 
September 1995; the transcript of that hearing is of record.  

In March 1996, the RO awarded an increased rating, 40 percent 
for HNP, effective September 1994 (considered the date of 
claim).  Also in March 1996, the RO awarded increased ratings 
for left knee disability, 20 percent from March 24, 1994 date 
of claim (mistakenly referred to as an "increase") and 
increased the disability rating to 20 percent, from August 5, 
1995.  As higher evaluations are available for each 
disability for each period under consideration, and the 
veteran is presumed to seek the maximum available benefit 
(see Fenderson v. West, 12 Vet. App. 119, 126 (1999) and AB 
v. Brown, 6 Vet. App. 35, 38 (1993)); , the Board has 
characterized the claim for higher evaluations for back and 
left knee disability as on the title page of this decision.  
Characterization of the left knee disability excludes periods 
of assignment of total temporary evaluations for surgery and 
convalescent purposes from September 23, 1997 to December 1, 
1997; from April 28, 1998 to June 1, 1998; and from December 
22, 1999 to February 1, 2000).  

In October 1998, the veteran's claims file was transferred to 
the Baltimore, Maryland RO.  

In September 2000, the RO granted service connection and 
assigned a separate 10 percent evaluation for a tender and 
painful left knee scar; the propriety of that rating is not 
currently under consideration.  


REMAND

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the criteria noted above, 
the Board finds that, to ensure compliance with the veteran's 
due process rights, further notification and development 
action needed with respect to each issue on appeal.

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the increased rating claims currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Further development and adjudication of each of the claims on 
appeal also is warranted.  In claims for disability 
compensation, the duty to assist requires VA to provide a 
medical examination when such examination is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A..

As regards the veteran's service-connected low back 
disability, the Board notes that that disability s evaluated 
as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, pursuant to which intervertebral disc syndrome is 
evaluated.  The veteran was most recently afforded a VA 
examination for purposes of evaluating the severity of her 
low back disability in August 2001.  Unfortunately, that 
examination is inadequate for rating purposes.  The 
examination does include sufficient findings to permit 
consideration of the extent of the veteran's functional loss 
due to pain, weakness, excess fatigability, or incoordination 
(to include during flare-ups and/or with repeated use).  See 
38 C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  Additionally, while the examination 
report indicates that x-ray of the back was requested, the 
results of such x-ray, if accomplished, have not been 
associated with the claims file.  

The Board also notes that, pendency of this appeal, the 
rating criteria of Diagnostic Code 5293 were changed 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  Since the veteran is entitled to 
application of the rating criteria most favorable to his 
claim (see Dudnick v. Brown, 10 Vet. App. 79 (1997) and 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)), 
findings responsive to both the former and revised criteria 
under Diagnostic Code 5293 are needed to fairly resolve the 
question of a higher evaluation for HNP.  

Further, as regards the veteran's service-connected 
thalassemia minor with chronic anemia, the veteran was 
afforded a VA examination in August 2001.  However, the 
examination report does not include findings responsive to 
the rating criteria.  Specifically, the examination report 
did not include laboratory studies indicating levels of 
hemoglobin present in the veteran's blood, a factor for 
consideration in assigning a higher evaluation under 
Diagnostic Code 7700.  

Finally, as regards the veteran's left knee, the Board notes 
that veteran was last afforded a VA examination in August 
2001.  The examination report indicated that an x-ray was 
requested, however, no such report is associated with the 
claims file.  Additionally, the Board notes that the 
veteran's disability, internal derangement of the knee, has 
historically been evaluated under Diagnostic Code 5257.  
However, evidence of record suggests that the veteran may 
have arthritis of the left knee (e.g., the June 2000 x-ray 
report noting that there were mild degenerative changes in 
the left knee relative to the patient's age, and a January 
1999 x-ray report noting some degenerative changes of the 
patella on the left side.).  Inasmuch as separate evaluations 
may be assignable under Diagnostic Codes 5003 and 5257, 
respectively, for arthritis resulting in limited or painful 
motion and for instability (see VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 
1998)), pertinent medical findings in this regard are 
warranted.  

For all the foregoing reasons, the RO should arrange for 
appropriate examinations to obtain necessary information upon 
which to evaluate each of the disabilities under 
consideration.  The veteran is hereby notified that failure 
to report to any such scheduled examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2002).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination(s) sent to her and her 
representative.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding medical records pertinent to the 
claim on appeal.  As regards the left knee, the Board notes 
that in a letter received by the RO in May 2002, the veteran 
reported that she received private medical treatment for her 
knee condition from Dr. Leigh Ann Curl and Dr. Birgette 
Meller.  Although, the veteran signed a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, it does not appear that such 
treatment records have been associated with the veteran's 
claims file.  The RO should also obtain any other medical 
records identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2002).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

While the Board regrets the matter will further delay a final 
decision in the claims on appeal, it finds that such action 
is necessary to ensure that the appellant is afforded full 
due process of law.  Accordingly, these matters are hereby 
REMANDED to the RO for the following actions:  

1.  The RO should obtain and associate 
with the claims file records of treatment 
for left knee disability from Dr. Leigh 
Ann Curl and Dr. Birgette Meller (for 
whom the veteran has already signed a VA 
Form 21-4142, Authorization and Consent 
to Release Information to the Department 
of Veterans Affairs), following the 
procedures prescribed by 38 C.F.R. 
§ 3.159.

2.  The RO should furnish to the 
appellant and her representative a letter 
notifying the appellant of the VCAA, and 
the duties to notify and assist imposed 
thereby, specifically in regards to the 
claims currently on appeal.  The letter 
should include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate the claims.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any additional 
pertinent evidence not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite the appellant to submit any 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  

3.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any additionally 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After the veteran responds (or a 
reasonable time period for the veteran's 
response has expired) and all 
records/responses from each contacted 
entity has been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic knee 
examination at an appropriate VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  The 
examiner should accomplish all 
appropriate tests and studies (to include 
x-rays and range of motion studies, 
expressed in degrees), and report all 
clinical findings in detail.

Regarding the latter, the examiner should 
render specific findings as to whether 
the veteran has instability and/or 
subluxation associated with the left knee 
internal derangement, and, if so, whether 
such symptoms are best characterized as 
mild, moderate, or severe.  The examiner 
should also indicate whether, on the 
basis of the x-ray evidence, arthritis is 
present, if so, whether such arthritis is 
medically related to the veteran's 
service-connected internal derangement of 
the left knee.  

If arthritis related to the service-
connected internal derangement of the 
left knee is found, The examiner should 
also indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is indicated, the examiner should 
note at which point pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely additional functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion. 

All examination findings, all with the 
complete rationale for all opinion 
expressed, should be set forth in a 
printed (typewritten) report.

4.  The RO should also arrange for the 
veteran to undergo neurological and 
orthopedic examinations of the low back 
at the appropriate VA medical facility.  
The neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his/her examination of the veteran.  The 
entire claims file must be made available 
to each physician designated to examine 
the veteran, and the reports of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be detailed.  
Each examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
provided in a printed (typewritten) 
report.  

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back-to specifically include sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, and/or absent 
ankle jerk.  

The orthopedic examiner should 
specifically report limitation of range 
of motion of the lumbar spine, in 
degrees, with normal ranges provided for 
comparison purposes.  The examiner should 
also indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is indicated, the examiner should 
note at which point pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely additional functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion. 

Considering all neurological and 
orthopedic examination findings, the 
physician should also offer an opinion 
addressing each of the following:  

Whether, over the last 12 months, the 
veteran experienced  "incapacitating 
episodes" due to disc disease having a 
total duration of: At least four weeks 
but less than six weeks; or:  At least 
six weeks.  (An "incapacitating 
episode" is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.)

Whether the severity of the veteran's 
disc disease is more appropriately 
assessed as "severe" with intermittent 
relief; or "pronounced" with little 
intermittent relief.

All examination findings, all with the 
complete rationale for all opinion 
expressed, should be set forth in a 
printed (typewritten) report.

5.  Further, the RO should arrange for 
the veteran to undergo appropriate VA 
examination to determine the current 
severity of her service-connected 
thalassemia minor with chronic anemia.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail, to include 
findings for weakness, fatigability, 
headaches, lightheadedness, shortness of 
breath, dyspnea, tachycardia, syncope and 
congestive heart failure.  The examiner 
must indicate in his/her report whether 
the current hematological study shows 
hemoglobin of 10gm/100ml or less, 
8gm/100ml or less, 7gm/100ml or less, 
5gm/100ml or less.  

All examination findings, all with the 
complete rationale for all opinion 
expressed, should be set forth in a 
printed (typewritten) report.

6.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the claims file 
copy(ies) of the notice(s) of the 
examination(s) sent to her and her 
representative.  

7.  To help avoid future remand, the RO 
must ensure that the requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

9.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for 
increased ratings for HNP, L5-S1, with 
radiculitis; for thalassemia minor with 
chronic anemia; and internal derangement 
of the left knee, in light of all 
pertinent evidence and legal authority.  
In evaluating the claim for a higher 
evaluation for the veteran's HNP, the 
RO's adjudication must consideration of 
the former and revised criteria under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  
In evaluating the claim for a higher 
evaluation for the veteran's left knee 
disability, the RO must whether the 
veteran is entitled to a rating greater 
than 20 percent from March 24, 1994, and 
whether the veteran is entitled to a 
rating greater than 30 percent since 
August 5, 1995, excluding periods in 
which a temporary total evaluation has 
been awarded.  The RO must also 
specifically consider whether a separate 
compensable rating for arthritis of the 
left knee is warranted.  

9.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and her representative an 
appropriate supplemental statement of the 
case (with citation to and discussion of 
any additional legal authority 
considered-to include the revised 
criteria under Diagnostic Code 5293-and 
full reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



